Citation Nr: 0712004	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Board video conference hearing 
with the undersigned in February 2007.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

Pursuant to a February 2007 motion and the Board's granting 
thereof in February 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

There were no complaints or treatment concerning the low back 
during service, and the preponderance of the evidence is 
against a causal link between the veteran's current low back 
condition and service.


CONCLUSION OF LAW

The veteran does not have a low back disability incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The veteran alleges that he currently suffers from a low back 
disability due to an injury sustained during basic training 
where he stated a tank he was driving slipped into a creek 
and he was thrown onto his back.  In the alternative, the 
veteran argues that he has suffered from low back pain ever 
since he underwent a hemorrhoidectomy in January 1945.

The veteran's service medical records are negative for any 
complaints or treatment of back problems.  The veteran's 
service entrance examination, conducted in June 1944, did not 
indicate he suffered from any musculoskeletal defects.  
Physical examinations conducted in July 1944 and August 1945, 
likewise did not indicate any complaints or treatment for low 
back pain.  The veteran was discharged in August 1945 due to 
his severe pruritus ani.  Though the veteran currently argues 
that his service medical records are incomplete, the Board 
finds that all reasonable avenues have been exhausted to 
obtain the veteran's records.  The Board also notes that the 
veteran later participated in VA examinations in October 
1947, September 1949 and October 1952 and at no time 
indicated he suffered from a back disability.
The veteran submitted private medical evidence to support his 
claim.  Treatment records from Yong Kie Kim, M.D., dated in 
October 1992, establish that the veteran underwent a L3-4 and 
L4-5 laminectomy and discectomy.  During the history and 
physical examination, the veteran reported that his back pain 
began four months prior to his surgery.  There was no 
statement indicating that the veteran's low back pain had 
existed prior to that date.  Medical evidence from Doctors J. 
Crouse and K.R. Smith in 1995 indicated that the veteran 
complained of low back pain and some numbness in the left 
lower extremity.  Unfortunately, none of the medical evidence 
submitted by the veteran contains a medical nexus that 
relates the veteran's current back disability to a disease or 
injury in service.  Without any evidence of a back injury or 
disease in service, and no medical nexus opinion, the 
veteran's claim must fail.  See 38 C.F.R. § 3.303(d) (2006); 
see also Hickson, supra.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1992 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back disability complaints, 
symptoms, or findings for approximately 50 years between the 
period of active duty and the medical reports dated in 1992 
is itself evidence which tends to show that a low back injury 
did not have its onset in service or for many years 
thereafter.  Additionally, when the veteran did seek 
treatment in 1992, not once did he reference an injury to his 
back in service, and as noted above in the October 1992 
history and physical treatment record from Dr. Kim, he 
specifically stated that his back pain began four months 
prior to his surgery.


A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence of record that purports to relate 
the veteran's current disability to service is the veteran's 
own lay testimony.  As noted above, the veteran is not a 
medical professional who may determine the nature and 
etiology of his disability.  See Rucker, supra.  Though the 
Board empathizes with the veteran, and does not doubt the 
veteran's firm belief that his current disability is related 
to service, the evidence of record simply does not support 
this contention.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that a low back 
disability is related to service.  There is not an 
approximate balance of evidence.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, private 
medical records and VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board notes 
that during his February 2007 Board hearing, the veteran made 
reference to a letter from Kurt Martin, M.D. that has not 
been associated with the claims folder.  The Board finds that 
this evidence is not relevant to the claim.  The veteran 
stated that this evidence goes to his continuing treatment 
for his low back disability.  Since this evidence cannot 
provide evidence of in-service treatment, it is not relevant 
to the disposition of the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994). 

Though the veteran's representative stated in the January 
2007 Form 646 that the RO did not issue the veteran a 
supplemental statement of the case following the April 2006 
submission of evidence, the Board does not find any prejudice 
to the veteran.  The evidence submitted by the veteran 
consisted of duplicates of records already in evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for a low back disability 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


